                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

KENNETH KITTRELL,                         )
                                          )
       Petitioner,                        )
                                          )
v.                                        )      Civil Action No. 3:18CV641-HEH
                                          )
E. RICHARD,                               )
                                          )
       Respondent.                        )

                            MEMORANDUM OPINION
               (Dismissing 28 U.S.C § 2241 Petition Without Prejudice)

       Petitioner,proceeding prose, submitted a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241. By Memorandum Order entered on October 5,2018,the

Court directed Petitioner,within fifteen ( 15) days of the date of entry thereof,to complete

and return the standardized form for filing a § 2241 petition as required by Eastern

District of Virginia Local Civil Rule 83.4(A). The Court warned Petitioner that the

failure to comply with the above directive would result in the dismissal of the action

without prejudice. See Fed. R. Civ. P. 4l(b).

       More than fifteen (15) days have passed and Petitioner has not responded to

October 5,2018 Memorandum Order. Accordingly, the petition will be dismissed

without prejudice.

      An appropriate Order shall issue.

                                                                      Isl
                                                 Henry E. Hudson
Date: Nov,� 201P                                 Senior United States District Judge
Richmond,irginia
